                  Case 5:21-cv-03075-VKD Document 1-11 Filed 04/27/21 Page 1 of 3

Contact
                                    Rogini P.
www.linkedin.com/in/rogini-         Software/System Test Engineer at Juniper Networks
p-64243916 (LinkedIn)               San Jose

Top Skills                          Summary
Software Quality Assurance
                                    Highly motivated, customer centric Network Test Engineer with over
System Testing
                                    10+ years of experience in testing network routing protocols and test
Test Automation
                                    automation development
                                    • Extensive knowledge in network protocols, mpls and traffic
                                    engineering
                                    • Handled critical escalations involving complex network debugging
                                    and troubleshooting, root cause analysis and ensuring timely and
                                    effective support
                                    • Strong Team player and highly adept at training, managing and
                                    mentoring team members with new technologies and development
                                    • Merit award for performance - Best Tester (Individual), Best Project
                                    (Team award), Department spotlight awards (Inside and outside
                                    groups)



                                    Experience
                                    Juniper Networks
                                    Software Test Engineer
                                    March 2011 - Present (10 years 2 months)
                                    Sunnyvale

                                    Working as a Product Delivery Test Engineer Lead for Facebook, testing wide
                                    range of networking protocols (OSPF,ISIS,BGP,MPLS,RSVP,LDP, RSVP-
                                    TE) and technologies associated with Juniper’s MX-series (MX-2020, MX-960,
                                    MX-480, MX-240, MX-80) routers and PTX series (PTX1000, PTX5000,
                                    PTX10002-60C, PTX10008).
                                    • Lead Facebook network testing efforts in Product Delivery Test team
                                    • Design, develop and execute network test solutions for customers
                                    (Facebook, Google and Yahoo)
                                    • Automate the tests using Python and Robot Framework to run in the
                                    regression for the future service releases and new products
                                    • Study customer network and build testbed topologies based on customer
                                    deployment



                                                                      Page 1 of 3
Case 5:21-cv-03075-VKD Document 1-11 Filed 04/27/21 Page 2 of 3

                  • Develop system test-plans comprising of diverse test-cases, perform end to
                  end system testing, document and track
                  issues to closure
                  • Understand and diagnose network issues seen in customer environments
                  • Perform lab replications for customer defects and work with engineering
                  teams to resolve software defects found in customer network


                  Feature Test Engineer
                  • Tested features such as RSVP, MPLS-TE, Auto-bandwidth, soft and hard
                  preemption, link and node protection, FRR, ECMP and LSP load balancing
                  • Experienced in testing Packet Forwarding Features such as Firewall, Cos/
                  QoS, sflow, Interface and fiber optics testing, link aggregation, Interface
                  channelization, auto-channelization and platform testing


                  Brocade
                  Software Test Engineer
                  January 2010 - February 2011 (1 year 2 months)
                  Brocade’s Fibre Channel over Ethernet (FCoE) is an encapsulation protocol
                  that builds on the success of Fibre Channel combined with new lossless
                  Ethernet to solve server I/O challenges in the data center. I have been
                  involving on testing QoS features in Fibre Channel Switches and Converged
                  FCoE Switches (Brocade 8000, Brocade 8470 IBM Blade Center), FC
                  Embedded OEM Platforms (IBM, Dell, HP, Huawei, FSC and Hitachi) and
                  FCoE Embedded Platforms (IBM, Dell).
                  • Test Ethernet, CEE, and FCoE features on CEE embedded switches.
                  • Test QoS features on FC switches and FCoE switches
                  • Automation using Tcl/tk


                  Riverbed Technology
                  Software QA Intern
                  June 2009 - September 2009 (4 months)
                  Riverbed Steelhead appliance provides WAN optimization across the broadest
                  range of application. I have been involving on Steelhead appliances inter-
                  operability testing with Cisco’s WCCP protocol and Citrix ICA protocol. Manual
                  testing effort has been automated using Perl scripts wherever applicable.
                  • Riverbed Steelhead appliance QoS feature testing
                  • Setup and configure a complex network topology using Cisco Routers and
                  Switches with Riverbed Steelhead appliance
                  • Define and configure the routing protocol path between Cisco Routers and
                  Riverbed steelhead appliance in WAN network

                                                      Page 2 of 3
Case 5:21-cv-03075-VKD Document 1-11 Filed 04/27/21 Page 3 of 3

                  • Perform different test scenarios and captures the TCP packets during test
                  operation.
                  • Analyze the TCP packets using Wire shark, tcpdump and validate the actual
                  results with defined expected results
                  • Traffic Generators used - Iperf, pload, netcat and netperf


                  Dell EMC
                  Software Development Intern
                  May 2008 - May 2009 (1 year 1 month)
                  EMC File Virtualization Test Automation Framework was designed and
                  integrated into single unified test environment using Perl and Shell scripts for
                  internal development team to run the regression over the newly developed
                  code. It helped them to reduce Engineering bottle neck and QA cycles during
                  development cycle of new feature set.
                  • Design and Integrated Test Automation Frame work using Perl and Shell
                  scripts
                  • Automatic build discovery, system upgrades, auto debug and data gathering
                  • Email notification to inform a product defect with gathered information
                  • Cisco 2800 Router and Cisco Catalyst 2950 switches configuration
                  • VMWare ESX server, VMWare Workstation and VMWare Server 2
                  Installation, Setup and configuration




                  Education
                  San Jose State University
                  M S, Software Engineering (3.85 GPA), Computer Networking · (2007 - 2009)


                  University of Madras
                  Bachelor of Engineering, Computer Science · (2000 - 2004)




                                                      Page 3 of 3
